Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 7, 2015

                                    No. 04-14-00758-CV

               John A. LANCE, Debra L. Lance, F.D. Franks and Helen Franks,
                                       Appellants

                                              v.

   Judith and Terry ROBINSON, Gary and Brenda Fest, Virginia Gray and Butch Townsend,
                                      Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-12-0100209
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

        Appellants’ reply brief was due on August 4, 2015. See TEX. R. APP. P. 38.6(c). On the
due date, Appellants filed an unopposed first motion for an extension of time to file the reply
brief until August 28, 2015.
      Appellants’ motion is GRANTED. Appellants’ reply brief must be filed in this court by
August 28, 2015. See id. R. 38.6(d). NO FURTHER EXTENSIONS OF TIME TO FILE
THE REPLY BRIEF WILL BE GRANTED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court